DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 5-13 are objected to because of the following informalities:  
Claim 1, line 1: “wherein it” should read –wherein the kit--;
Claim 5, line 2: “joint o with” should read –o-joint with--;
Claim 6, line 3: “centre” should read –center--;
Claim 7, line 2: “edege” should read –edge--;
Claim 8, line 2: “centre” should read –center--;
Claim 9, line 2: “centre” should read –center--;
Claim 10, line 1: “wherein it is adapted for the cauterization” should read –wherein the kit is adapted for cauterization--;
Claim 11, line 1: “wherein it provides” should read –wherein the kit provides--;
Claim 12, line 4: “fixs” should read –fixes--;
Claim 13, line 1: “wherein the the socket” should read –wherein the socket--;
Claim 13, line 2: “recepient” should read –recipient--;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 7, the claim reads “a sampler”. It is unclear if this is the same sampler as the sampler claimed in line 2 of the claim or if it is a separate sampler. Clarity is needed. For examination purposes, the sampler in line 2 and line 7 will be considered the same sampler. 
Also regarding claim 1, in lines 3-4 the claim reads “a depression or a guide that has a cleaner”. It is unclear if this language is claiming a depression that has a cleaner or a guide that has a cleaner, or if it is claiming a depression (with or without a cleaner) or a guide that has a cleaner. Clarity is needed. 
Also, claim 1 recites the limitation "the " in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as “the substantially cylindric body”.
Regarding dependent claims 2-14, dependent claims inherit the deficiencies from the claims from which they depend and are similarly rejected over 35 U.S.C. 112(b).
Claim 5 recites the limitation "the variable outer stopper" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as “the outer stopper”.
Claim 6 recites the limitation "the " in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation "the " in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the " in line2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as “the substantially cylindric body”.
Claim 9 recites the limitation "the " in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as “the substantially cylindric body”.
Claim 9 recites the limitation "the " in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as “the substantially cylindric body”.
Claim 10 recites the limitation "the " in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 also recites the limitation "the element of metallic cut" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as “the cutting element”.
Also regarding claim 10, it is unclear what “completing the circuit with… an electrocautery” means. Clarity is needed.
Claim 12 recites the limitation "the " in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation "the " in line 4-5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation "the " in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 14, in the claim language “and where the sampler body discloses on its distal end a second "U" shaped cut, and on the inner side” in lines 5-6, it is unclear what is meant by “and on the inner side”. Clarity is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardner et al., US 20160270769, herein referred to as "Gardner".
Regarding claim 1, Gardner discloses a kit to extract tissues (Figure 6), wherein it comprises a recipient (Figure 6: storage container 500), a sampler holder (Figure 5: part of sampler 1 that is labeled by 150 and 160) and a sampler (Figure 6: collector 250), where: the recipient (Figure 6: storage container 500) comprises a socket structure (Figures 3e-3h and 4) with a depression or a guide that has a cleaner (Figure 4: open first end 501a) and a lid (Figure 6: cap 550) with a depression or a guide (Figure 3f and 6a: recess 555); the sampler holder comprises an elongated body (Figure 6: ram 130), a handle (Figure 5: trigger 150) on its proximal end ([0127]) and a pin on its distal end (Figure 5: there is a pin on the distal end of sampler holder); and a sampler (Figure 6: collector 250) coupled in a removable manner to the pin of the sample holder ([0134]-[0135]), where the sampler has: a body (Figures 1e-1g: plunger 257) substantially cylindric with a distal end (Figure 1e: distal end is first end 258a) and a proximal end (Figure 1e: proximal end is second end 258b), and that has a longitudinal plane in the direction of the cylindric body and a cross plane (Figure 1g); a cutting element (Figure 1g: cutter 255) in the interior of said distal end (Figure 1g: cutter 255 is in the interior of the distal end of plunger 257); and on its proximal end, media (Figure 6: shield 900) to couple, in a removable manner ([0140]), the sampler (Figure 6: collector 250) to the sampler holder (Figure 5: part of sampler 1 that is labeled by 150 and 160).
Regarding claim 2, Gardner discloses the kit to extract tissues of claim 1, wherein the distal end of said substantially cylindric body (Figures 1e-1g: plunger 257) shows a sharp edge (Figures 1e-1g: cutter 255).
Regarding claim 4, Gardner discloses the kit to extract tissues of claim 1, wherein the sampler (Figure 6: collector 250) has an outer stopper (Figures 1e-1g: punch 251), fixed or variable ([0099]), to determine the depth in which the tissue is extracted ([0131]).
Regarding claim 5, Gardner discloses the kit to extract tissues of claim 4, wherein the variable outer stopper (Figures 1e-1g: punch 251) is regulated by means of a threaded joint o (Figure 2a: bore 253 and ribs 254) with supplements that are coupled to the sampler (Figure 1e: collector 250).
Regarding claim 6, Gardner discloses the kit to extract tissues of claim 1, wherein the cutting element (Figure 1g: cutter 255) comprises an inclined blade ([0095]: “The cutter 255 may be cylindrical. It may alternatively be of another shape suitable to remove a sample. The sample may for example be taken from the tip of the ear of an animal and the cutter may as a result be U or V shaped or other shape.”), fixed to, at least, one portion of the inner surface of the hollow cylinder (Figure 1g: cutter 255 is fixed to one portion of the inner surface of punch 251), and that it extends from the edge up to the center of the cylinder or slightly forward (Figure 1g: cutter 255 extends from the edge slightly forward).
Regarding claim 11, Gardner discloses the kit to extract tissues of claim 1, wherein it provides security flanges (Figure 1e: ribs 254) that are operated when placing the sampler (Figure 6: collector 250) inside the socket structure and that prevent the removal of the sampler from said socket structure ([0094] and [0131]: “As shown where the first end of the storage container 500 comprises a cap 550 with a seal 557 as described above, the collector 250 is pushed into the recess 555 formed in the cap. Optionally, the wall of the recess comprises one or more ribs for engaging with the guiding ribs 254 of the punch to guide the body of the punch within the cap.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Janssens, US 20090018468, herein referred to as "Janssens".
Regarding claim 3, Gardner discloses the kit to extract tissues of claim 1, but does not explicitly disclose a kit to extract tissues wherein the proximal end of said substantially cylindric body presents, at least, a stopper that fits in said depression or guide of the orifice of the lid or of the socket structure.
However, Janssens teaches a kit to extract tissues (Figure 1) wherein the proximal end of the substantially cylindric body (Figure 1: hollow biopsy needle) presents, at least, a stopper that fits in the depression or guide of the orifice of the lid or of the socket structure (Figure 1: proximal end of inner needle 400 is a stopper that fits in a guide of the orifice of the lid, cylindrical back end 210 of cannula 200).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the kit to extract tissues disclosed by Gardner so that the proximal end of the substantially cylindric body presents a stopper that fits in the guide of the orifice of the lid as taught by Janssens so that the substantially cylindric body is screwed into the guide of the orifice of the lid for stability (Janssens [0150]).
Regarding claim 7, Gardner discloses the kit to extract tissue of claim 1 wherein the proximal part of the sampler (Figure 6: collector 250) provides a depression (Figure 1a: bore 253) that may copy the helix and its passage (The claim language after “may” is seen as optional.). Gardner does not explicitly disclose a kit to extract tissues wherein the cutting element is a drill bit with at least one helix with a sharp edge.
However, Janssens teaches a kit to extract tissues (Figure 3) wherein the cutting element is a drill bit with at least one helix with a sharp edge (Figure 3: tissue receiving means 204 and [0017]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the kit to extract tissues disclosed by Gardner so that the cutting element is a drill bit as taught by Janssens so that the cutting elements can cut into soft tissue, flesh, and cartilage (Janssens [0017]). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Fontenot, US 20020095101, herein referred to as "Fontenot".
Regarding claim 8, Gardner discloses the kit to extract tissues of claim 1, but does not explicitly disclose a kit to extract tissues wherein the cutting element is a cutting wire, a cable typed element, in the cross plane, that passes by the center of the cylindric body with a sharp edge capable of cutting the tissue.
However, Fontenot teaches a kit to extract tissues (Figure 5a) wherein the cutting element is a cutting wire (Figure 5a: wire 10), a cable typed element, in the cross plane, that passes by the center of the cylindric body (Figure 5a: wire 10 passes by the center of lumen 22) with a sharp edge capable of cutting the tissue ([0022]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the kit to extract tissues disclosed by Gardner so that the cutting element is a cutting wire as taught by Fontenot so that the wire can cut the tissue (Fontenot [0022]) and also be used as a palpable landmark for excising tissue (Fontenot [0008]).
Regarding claim 9, Gardner in view of Fontenot discloses the kit to extract tissues of claim 8, and Gardner further teaches a kit to extract tissues wherein the cutting element (Figure 1g: cutter 255) has its ends fixed to the edge of the cylindric body (Figure 1g: the ends of cutter 255 are fixed to the edge of plunger 257). Fontenot further teaches a kit to extract tissues wherein the cutting wire (Figures 1a and 5a: wire 10) is a triangular section piece (Figure 1b) that passes by the center of the cylinder body (Figure 5a: wire 10 passes by the center of lumen 22), and where its three vertexes are sharp (Figure 1b).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the kit to extract tissues disclosed by Gardner so that the cutting element is a triangular section piece as taught by Fontenot so that the wire can cut the tissue (Fontenot [0022]) and also be used as a palpable landmark for excising tissue (Fontenot [0008]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Vacha et al., US 20170095286, herein referred to as "Vacha".
Regarding claim 10, Gardner discloses the kit to extract tissues of claim 1, but does not explicitly disclose a kit to extract tissues wherein it is adapted for the cauterization, having an electric circuit that circulates by the sampler holder, by the coupling media, by the sampler and even by the element of metallic cut, completing the circuit with a return plate and an electrocautery.
However, Vacha teaches a kit to extract tissues (Figure 1) wherein it is adapted for the cauterization ([0080]: “Another benefit of the presence of the plasma is that the severed blood vessels are more likely to be cauterized, therefore reducing post-surgery swelling.”), having an electric circuit (Figure 1 and [0083]: “Power control software, the RF generator, and a data acquisition board in conjunction form a feedback control system which works to regulate the total power delivered to the cutting electrode (e.g., handle 12).”) that circulates by the sampler holder (Figure 16: reusable handle component 14), by the coupling media (Figure 16: disposable component 16 and [0168]: “Similarly, a notch 168 is located forwardly within housing 18, in some embodiments, to permit passage of the electrical terminal 146 and 148. In some embodiments, alignment bushing 128 is configured to form the forward portion of the elongate slot 138 and notch 168.”), by the sampler (Figure 16: cannula assembly 22) and even by the element of metallic cut ([0079]), completing the circuit with a return plate and an electrocautery ([0089]: “A connector of the handle 12 configured to be received by the RF generator may include a power line, a ground line, and an interface line 305.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the kit to extract tissues disclosed by Gardner so that it can perform cauterization as taught by Vacha to reduce post-surgery swelling (Vacha [0080]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Woods et al., US 20170100104, herein referred to as "Woods".
Regarding claim 12, Gardner discloses the kit to extract tissues of claim 1, wherein the socket structure is provided on the inner side of the cap (Figures 3f and 6: socket structure is provided on the inner side of cap 550), in which case the cap is provided with an orifice with at least a depression or guide (Figure 3f: recess 555 and [0111]: “A recess 555 aligns with a passage 556 that is centrally located through the cap.”) and is apt to receive and fix the sampler (Figures 4 and 6b: cap 550 is apt to receive and fix the collector 250). Gardner does not explicitly disclose a kit to extract tissues so that when placing the cap on the lid, the cleaner of said socket structure fixes tightly inside the hollow cylinder of the sampler.
However, Woods teaches a kit to extract tissues (Figure 1: tissue extraction system 10) so that when placing the cap on the lid (Figure 3: cap 20), the cleaner (Figure 4: hypodermic needle 42) of the socket structure (Figure 4: retrieval port 18) fixes tightly inside the hollow cylinder (Figure 2: container 16) of the sampler (Figure 4: vial 15).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the kit to extract tissues disclosed by Gardner so that the cleaner of the socket structure fixes tightly inside the hollow cylinder so that the contents of the sample can be removed (Woods [0028]).
Regarding claim 13, Gardner discloses the kit to extract tissues of claim 1, wherein the socket structure (Figures 3e-3h and 4) is provided in the bottom of the recipient (Figure 6: storage container 500). Gardner does not explicitly disclose a kit to extract tissues so that when placing the sampler into the socket structure, the cleaner of said socket structure fits tightly inside the hollow cylinder of the sampler.
However, Woods teaches a kit to extract tissues (Figure 1: tissue extraction system 10) so that when placing the sampler (Figure 4: vial 15) into the socket structure (Figure 4: retrieval port 18), the cleaner (Figure 4: hypodermic needle 42) of the socket structure (Figure 4: retrieval port 18) fits tightly inside the hollow cylinder of the sampler (Figure 4: hypodermic needle 42 fits tightly inside of vial 15).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the kit to extract tissues disclosed by Gardner so that the cleaner of the socket structure fixes tightly inside the hollow cylinder of the sampler so that the contents of the sample can be removed (Woods [0028]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Mark et al., US 10048176, herein referred to as "Mark".
Regarding claim 14, Gardner discloses the kit to extract tissues of claim 1, wherein the sampler (Figure 6: collector 250) is comprised of a sampler lid (Figure 1a: punch 251) and a sampler body (Figure 1a: plunger 257), where the sampler lid has a covered cylinder at its distal end (Figure 1a: punch 251 has a covered cylinder at its distal end, bore 153) and, at its proximal periphery, a slot (Figure 1a: ribs 254). Gardner does not explicitly disclose a kit to extract tissues wherein the sampler lid has at its proximal periphery, a first "U" shaped cut, a longitudinal slot on the inner side followed by a cross slot, a holder of the proximal side with a slot that follows the longitudinal slot, and where the sampler body discloses on its distal end a second "U" shaped cut, and on the inner side, and on the side of the second "U" shaped cut a flat blade is provided, and where the sampler body reveals a lateral guide that may slide along the longitudinal slot up to the bottom, and then rotate inside the cross slot.
However, Mark teaches a kit to extract tissues (Figure 1: tissue cutting device) wherein the sampler lid (Figure 4: seal holder 94) has at its proximal periphery, a first "U" shaped cut (Figure 4: slot 98), a longitudinal slot on the inner side followed by a cross slot (Figure 4: slot 98), a holder of the proximal side with a slot that follows the longitudinal slot (Figure 4: slot 100), and where the sampler body (Figure 4: tissue collector 58) discloses on its distal end a second "U" shaped cut (Figure 4: housing connector 96), and on the inner side, and on the side of the second "U" shaped cut a flat blade is provided (Figure 4: protrusion 102), and where the sampler body reveals a lateral guide that may slide along the longitudinal slot up to the bottom, and then rotate inside the cross slot (Figure 4: protrusion 104 and Col. 16, lines 42-57).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the kit to extract tissues disclosed by Gardner so that the sampler lid has a “U” shaped cut and the sampler body has a lateral guide as taught by Mark to sealingly engage the inner surface of the sampler lid (Mark Col. 16, lines 42-57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.W.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794